Virgin, J.
The' petitioner is administrator on the estate of Silas Bates. On April 5, 1887, on the petition of one of the heirs and previous public notice thereon, the judge of probate decreed a distribution among the heirs of the assets then remaining in the hands of this petitioner as administrator.
On March 22, 1888, — a year less fourteen days after the decree —this petition was drawn, alleging that the petitioner “had no knowledge of the petition and decree and that he was ignorant of the nature of said decree until a long period had elapsed, so that he was unable to claim an appeal within twenty days after its date, — for all which as he had no notice of the nature of the proceedings, and as justice requires a revision” he prays for leave to enter and appeal.
The petitioner does-not bring his case within the statute reasons. He does not state that the causes assigned were “without fault on his part” as the statute requires, but the allegations show that they were his fault.
The petitioner resides in Portland where the probate court holds its sessions and its records are kept to which he had recourse at all times, and the estate was one of which he was administrator: and still he alleges he had no knowledge of the proceedings and was ignorant of their nature. In the language of the court in Sykes v. Meacham, 103 Mass. 285, 286, “the facts can hardly be said to present anything more than a case of mere neglect and *185inattention. He failed to make an effective inquiry and in that way remained in ignorance of a fact wliicli was perfectly well known and wliicli there was no attempt to conceal. * * The only mistake is the failure to know a fact about which he made no inquiry.”
Neither does the petitioner show any diligence after the fact became known, nor reason for his laches. It does not intimate wherein justice requires a revision. While great technical accuracy is not required in such cases, enough should be alleged to warrant the court in compelling the respondents to be at the expense of a hearing and to give them some notice of what they are to meet. In re Marston, 79 Maine, 25.

Exceptions overruled.

Peters, C. J., Walton, Danfortii, Emery and Haskell, JJ., concurred.